Citation Nr: 9936183	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-06 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, ulcerated, left temple.

2.  Entitlement to service connection for impotency.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1942 to December 
1946, and from June 1951 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that (1) denied 
service connection for basal cell carcinoma, ulcerated, left 
temple; and (2) denied service connection for impotency.  The 
veteran submitted a notice of disagreement in March 1998, and 
the RO issued a statement of the case in March 1998.  The 
veteran submitted a substantive appeal in August 1998.


FINDINGS OF FACT

1.  Basal cell carcinoma, ulcerated, of the veteran's left 
temple was not present in service or for several years later, 
and is not related to an incident of service, including 
exposure to ionizing radiation; nor is the condition related 
to any other service-connected disability.

2.  The veteran has not submitted competent (medical) 
evidence linking impotency to an incident of service, 
including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma, ulcerated, of the veteran's left 
temple was not incurred in active service; may not be 
presumed to have been incurred in service; and was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.311 (1999).
 
2.  The claim for service connection for impotency is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Basal Cell Carcinoma, Ulcerated, 
Left Temple.

A.  Factual Background

The veteran had active service from January 1942 to December 
1946, and from June 1951 to May 1955.

Service documents show that the veteran served on board the 
USS Lamson and the USS Pollux, and that he was present at 
Operation CROSSROADS, a U.S. two-detonation atmospheric 
nuclear test series occurring at Bikini Atoll in July 1946.

A report of the unit history for the USS Lamson indicates 
that it was a target vessel during CROSSROADS.  USS Lamson's 
personnel were evacuated and its crew was transferred to 
various units.  USS Lamson's crew observed Test ABLE (air 
detonation) from a distance of between 11.7 and 15 miles.  
Out of 119 crewmembers, none were badged during Test ABLE.

A report of the unit history for the USS Pollux indicates 
that its crew observed Test ABLE from a distance of 
approximately 21 miles.  Test ABLE is known to have caused 
only minor radiological contamination to the lagoon water and 
virtually no contamination to the non-target ships such as 
the USS Pollux.  Its crew observed Test BAKER (shallow 
underwater detonation) from a distance of 11 miles.  USS 
Pollux was one of the operating ships in CROSSROADS whose 
involvement caused it to be temporarily listed as 
radiologically suspect.  A degree of contamination did occur 
to virtually all of the non-target ships which remained in 
Bikini Lagoon for over ten days after Test BAKER.  This was 
largely caused by low level radioactive contamination of the 
lagoon waters following Test BAKER and was confined to the 
exterior hull at or below the waterline and the internal salt 
water piping systems.  USS Pollux received its operational 
radiological clearance after being decontaminated in November 
1946.  Out of 161 crewmembers and an undetermined number of 
other persons embarked on the USS Pollux, only 10 individuals 
were issued film badges.  Each of the ten badged men received 
a dose of zero rem gamma.  Badging was limited to the Test 
ABLE period.

During CROSSROADS, badges were issued to a percentage of the 
crew originally assigned to some of the ships.  Approximately 
99 percent of all recorded radiation exposures at CROSSROADS 
ranged from zero to 0.5 rem gamma.  The highest recorded 
cumulative radiation exposure for any individual at 
CROSSROADS was 3.72 rem gamma.  National occupational 
radiation exposure standards permit 5.0 rem gamma per year.
 
Private medical records show that the veteran was first 
diagnosed with basal cell carcinoma, ulcerated, in December 
1993.  Records show that in March 1994, the veteran underwent 
excision of basal cell carcinoma of the left temple.

The veteran underwent a VA examination in July 1997.  He 
reported the removal in 1994 of the carcinoma from his left 
temple region.  The veteran also reported that no other skin 
lesions were ever removed, and that he no longer was under 
the care of a dermatologist.  Upon examination, there was a 
4x4 centimeter depressed scar on the veteran's left temple, 
with dry scaly surface skin.  The scar was flesh-tone and 
non-tender.  The veteran was diagnosed with status post left 
temporal basal cell carcinoma excision, 1994.

A report from the Defense Special Weapons Agency dated in 
September 1997 notes that the veteran was present at 
Operation CROSSROADS in 1946.  A careful search of dosimetry 
data revealed no record of radiation exposure for the 
veteran.  A scientific dose reconstruction indicated that the 
veteran would have received a probable dose of 0.2 rem gamma 
(upper bound of 0.3 rem gamma).  It was noted that a 
scientific dose reconstruction titled Neutron Exposure for 
DoD Nuclear Test Personnel (DNA-TR-84-405) indicated that due 
to the distance of the veteran's unit from ground zero, he 
had virtually no potential for exposure to neutron radiation.  
Internally deposited radioisotopes in the body at levels 
associated with those experienced at atmospheric nuclear 
testing would present minimal dose to the skin.  Moreover, it 
was noted, there was no evidence to suggest that skin cancer 
was associated with radiation doses at the levels received by 
participants in atmospheric nuclear testing.  

In October 1997, the RO sent the veteran's claims folder to 
VA's Director of Compensation & Pension, a representative of 
the Under Secretary for VA Benefits, for review and an 
opinion as to whether the veteran's residuals of basal cell 
carcinoma were due to exposure to ionizing radiation while in 
service.  In November 1997, the veteran's claims folder was 
referred to a representative of VA's Under Secretary for 
Health for review and for the opinion requested by the RO.  
In November 1997, the Chief Medical Director for Public 
Health and Environmental Hazards notified the representative 
of VA's Under Secretary for Benefits that scientific data did 
not provide screening doses for skin cancer.  It was noted 
that skin cancer had usually been attributed to ionizing 
radiation at high doses, e.g., several hundred rads.  Excess 
numbers of basal cell skin cancers had also been reported in 
margins of irradiated areas that received estimated doses of 
9-12 rads.  In light of the above, it was opined that it was 
unlikely that the veteran's basal cell skin cancer could be 
attributed to exposure to ionizing radiation in service.  In 
December 1997, the representative of VA's Under Secretary for 
Benefits notified the RO that, based on the opinion of the 
representative of VA's Under Secretary for Health, there was 
no reasonable possibility that the veteran's disability was 
the result of ionizing radiation exposure.
  
Statements of the veteran in the claims folder are to the 
effect that, in 1946, he was close enough to feel the heat 
after the blast, and to feel the sensation of millions of 
needles falling on his body.


B.  Legal Analysis

The veteran's claim for service connection for basal cell 
carcinoma, ulcerated, left temple, is well grounded, meaning 
it is plausible. The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1999) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  38 
C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, such 
as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2) 
found 5 years or more after service in an ionizing radiation-
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.

The post-service medical records do not reveal the presence 
of basal cell carcinoma until 1993, many years after the 
veteran's separation from service.  Basal cell carcinoma is 
not a condition that may be service-connected on a 
presumptive basis under the provisions of 38 C.F.R. § 
3.309(d), but it is a condition that may be service-connected 
based on the development prescribed in 38 C.F.R. § 3.311.

When a condition, such as the veteran's basal cell carcinoma, 
is considered a "radiogenic" disease that may be service-
connected under the provisions of 38 C.F.R. § 3.311, that 
regulation provides for additional development including the 
forwarding of the veteran's case to the VA Under Secretary 
for Benefits to determine whether the veteran's basal cell 
carcinoma resulted from exposure to ionizing radiation.

A review of the evidence reveals that this development has 
been accomplished and that a representative of the VA Under 
Secretary for Benefits has determined that based on the 
veteran's low level of exposure to ionizing radiation while 
in service there was no reasonable possibility that his basal 
cell carcinoma of the left temple was the result of such 
exposure. This opinion was based on an opinion obtained by 
the representative of the VA Under Secretary for Benefits 
from a representative of the VA Under Secretary for Health 
that was supported by scientific data. The veteran has 
submitted no contrary opinion from a competent medical 
source. Although the veteran has asserted that exposure to 
ionizing radiation caused his basal cell carcinoma, lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 140 (1993).

The opinion of the representative of the VA Under Secretary 
for Benefits is well supported and is against granting 
service connection for the veteran's basal cell carcinoma, 
setting forth a rationale for this conclusion based on a 
review of the evidence in the veteran's claims folder and 
medical research.  Hilkert v. West, 12 Vet. App. 145 (1999).

After consideration of all the evidence, the Board finds that 
service connection for the veteran's basal cell carcinoma is 
not warranted under 38 C.F.R. § 3.311.

The Board recognizes the assertion of the veteran that he was 
exposed to ionizing radiation while serving on board the USS 
Lamson and the USS Pollux in 1946, and that this exposure 
caused or contributed to his basal cell carcinoma, but this 
lay evidence is not sufficient to support a claim based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence of record reveals that the veteran has residuals 
of basal cell carcinoma, ulcerated, of the left temple; that 
this condition was first demonstrated in 1993, many years 
after service; and that this condition is not related to an 
incident of service, including exposure to ionizing 
radiation.  Nor is there any evidence or argument indicating 
the presence of any other service-connected disability that 
contributed to the veteran's condition.
  
The preponderance of the evidence is against the claim for 
service connection for basal cell carcinoma, ulcerated, of 
the left temple, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


II.  Service connection for Impotency.

As noted above, service connection may be granted for a 
disease based on exposure to ionizing radiation when there is 
medical evidence linking it to such incident. Combee v. 
Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  In the absence of 
competent medical evidence linking a disability to service, 
diseases specific to radiation-exposed veterans, such as 
various forms of cancers, listed under 38 C.F.R. § 3.309(d) 
(1999) will be presumed to have been incurred in active 
service if the veteran participated in a "radiation risk 
activity" such as onsite participation in an atmospheric 
nuclear test.  38 C.F.R. § 3.309(d)(3)(ii).  Other 
"radiogenic" diseases, such as any form of cancer listed 
under 38 C.F.R. § 3.311(b)(2) found 5 years or more after 
service in an ionizing radiation-exposed veteran, may be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for impotency; that is, evidence that 
shows that his claim is plausible, meritorious on its own, or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has 
not presented such a claim, his appeal must, as a matter of 
law, be denied, and there is no duty on the VA to assist him 
further in the development of the claim. Murphy at 81. The 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992). "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence)."  Caluza v. Brown, 
7 Vet. App. 498 (1995).

The veteran served on active duty from January 1942 to 
December 1946, and from June 1951 to May 1955.  His service 
medical records are not available.

Service documents show that the veteran served on board the 
USS Lamson and the USS Pollux, and that he was present at 
Operation CROSSROADS (a U.S. atmospheric nuclear test series 
conducted at the Pacific Proving Ground during 1946).  For 
purposes of well groundedness, this evidence is sufficient to 
show that the veteran was exposed to ionizing radiation while 
in service.

The veteran underwent VA examinations in July 1997.  The 
veteran reported that he had a son in 1944, before being 
exposed to ionizing radiation, and that he has not been able 
to father a child following such exposure in 1946.  The 
veteran also reported a history of diabetes since 1994.  
Reports of the July 1997 VA examinations note diabetes and 
low testosterone levels as the causes of the veteran's 
impotency. The post-service medical records do not link the 
veteran's impotency to an incident of service, including 
exposure to ionizing radiation.

Statements from the veteran are to the effect that his 
current impotency is due to exposure to ionizing radiation in 
service, but this lay evidence is not sufficient to support a 
claim for service connection of a disability based on medical 
causation. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's impotency to an incident of service, 
including exposure to ionizing radiation.  Impotency is not a 
disease specific to radiation-exposed veterans that may be 
granted service connection on a presumptive basis under the 
provisions of 38 C.F.R. § 3.309(d), nor is it considered to 
be a radiogenic disease requiring further development under 
provisions found at 38 C.F.R. § 3.311.

Since there is no competent (medical) evidence linking the 
veteran's impotency to an incident of service, including 
exposure to ionizing radiation, the claim for service 
connection for impotency is not plausible, and it is denied 
as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for impotency at any time by notifying the 
RO of such an intention and submitting supporting evidence.  
An example of supporting evidence is a medical report with an 
opinion linking this condition to an incident of service, 
such as exposure to ionizing radiation, or to another 
service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).




ORDER

Service connection for basal cell carcinoma, ulcerated, of 
the left temple is denied.

The claim for service connection for impotency is denied as 
not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

